Citation Nr: 0946658	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for residuals of shell fragment wounds in the right 
medial thigh, right upper popliteal fossa, with injury to 
Muscle groups XIII, XIV, XV, XVI, and XVII.  

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of shell fragment wounds in the left 
anterior and lateral thigh, and left hip, Muscles Groups XIV 
and XVII.  

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of shell fragment wounds of the left 
forearm, lateral elbow, and hypothenar eminence, Muscle 
Groups VIII and IX (minor).  

4.  Entitlement to a disability rating in excess of 10 
percent for scars, shell fragment wound residuals, left upper 
lateral arm, Muscle Group III.  

5.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

It has recently been asserted that the Veteran's psychiatric 
disability is related to his Vietnam service and wounds and 
contributes to his overall disability picture.  The Board 
denied service connection for posttraumatic stress disorder 
(PTSD) in October 1996.  The RO most recently addressed these 
claims in June 2003.  The claim for service connection for 
schizophrenia, chronic, undifferentiated type; depression, 
NOS (not otherwise specified); and PTSD remained denied 
because the evidence submitted was not new and material.  The 
Veteran did not submit a timely notice of disagreement with 
that decision.  In light of the recent claim pertaining to 
his psychiatric disability, the agency of original 
jurisdiction (AOJ) should notify the Veteran of the evidence 
needed to reopen his claim and to establish service 
connection for his psychiatric disability.  See Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2009).  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005, the RO denied increased ratings for the service-
connected wound residuals.  The Veteran's notice of 
disagreement was received in August 2005.  The RO did not 
issue a statement of the case (SOC).  Instead, it 
readjudicated the claims and increased some of the ratings.  
It asserted that the December 2005 decision was a total grant 
of benefits sought.  In actuality, none of the grants awarded 
the maximum rating available.  Thus, the increased rating 
claims remain active.   See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  See also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Also, where a claimant files a notice of 
disagreement and the RO has not issued a SOC, the issue must 
be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Veteran was last examined for his wound residuals in 
April 2005, more than 41/2 years ago.  There was no opinion as 
to whether the wound residuals would render the Veteran 
unemployable.  His representative requests that such an 
opinion be obtained.  The Board agrees that it should base 
its decision on a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for examinations for muscle wounds and 
scars.  The claims file should be made 
available the examiner(s) for review in 
conjunction with the examination.  The 
examiner(s) should note that the claims 
folder was reviewed prior to their 
final report.  

a.  The wound residuals for each muscle 
group should be described in detail.  

b.  The residuals of each wound scar 
should be described in detail.  

c.  The examiner(s) should express an 
opinion as to whether it is at least as 
likely as not that the service-
connected wound residuals would prevent 
the Veteran from engaging in some form 
of substantially gainful employment.  A 
complete explanation for the opinion 
should be provided.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the AOJ should 
readjudicate the claims for increased 
ratings for the service-connected wound 
residuals.  If the maximum rating is not 
granted for any disability, the appellant 
and his representative should be provided 
a SOC for that disability.  An appropriate 
period of time should be allowed for 
response.  

3.  Subsequently, the RO should 
readjudicate the TDIU claim in light of 
any evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

After the above action is completed, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


